



Exhibit 10.3


FIRST AMENDMENT
TO
AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this
"Amendment"), is dated as of December 4, 2015 (the "Effective Date"), by and
among First States Investors 6000A, L.P. ("6000A Seller"), First States
Investors 6000B, L.P. ("6000B Seller"), First States Investors 6000C, L.P.
("6000C Seller") and First States Investors 60000, L.P. ("6000D Seller", and
together with 6000A Seller, 6000B Seller and 6000C Seller, each, individually,
and collectively "Seller") and PONTUS NET LEASE ADVISORS, LLC, a Delaware
limited liability company ("Purchaser").
W I T N E S S E T H :
WHEREAS, Seller and Purchaser entered into that certain Amended and Restated
Purchase and Sale Agreement, dated as of October 21st, 2015 (the "Original
Agreement"); and
WHEREAS, Seller and Purchaser now desire to amend the Original Agreement as
hereinafter provided.
NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
the mutual covenants and agreements set forth herein, the parties hereto hereby
agree as follows:
1.    Definitions.     Capitalized terms used but not defined herein shall have
the respective meanings ascribed thereto in the Original Agreement.
2.    Due Diligence Period.     Section 5.1(a) of the Original Agreement is
hereby amended by deleting the reference to "December 18, 2015" therein and
inserting "January 8, 2016" in place thereof.
3.    Ratification.     Except as modified and amended hereby, the Original
Agreement remains in full force and effect in accordance with its terms and is
hereby ratified and confirmed by Seller and Purchaser.
4.    Miscellaneous.
(a)    This Amendment supersedes any prior agreements or understandings between
the parties with respect to the subject matter hereof.
(b)    To facilitate execution of this Amendment, this Amendment may be executed
in multiple counterparts, each of which, when assembled to include an original,
faxed or electronically mailed (in portable document format ("PDF")) signature
for each party contemplated to sign this Amendment, will constitute a complete
and fully executed agreement. All such fully executed original, faxed or PDF
counterparts will collectively constitute a single agreement.
(c)    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.









--------------------------------------------------------------------------------






(d)    From and after the date hereof, the term "Agreement" shall be deemed to
refer to the Original Agreement, as amended by this Amendment. If and to the
extent that any of the provisions of this Amendment conflict or are otherwise
inconsistent with any provisions of the Original Agreement, the provisions of
this Amendment shall prevail.
(e)    This Amendment cannot be modified in any manner except by a written
agreement signed by Seller and Purchaser.






[SIGNATURE PAGE FOLLOWS; NO FURTHER TEXT ON THIS PAGE]






2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment the date and year
first above written.




 
 
SELLERS:
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000A, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000A GP, LLC,
/s/ Debra S. Shepard
 
a Delaware limited liability company
Debra S. Shepard
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000B, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000B GP, LLC,
/s/ Debra S. Shepard
 
a Delaware limited liability company
Debra S. Shepard
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000C, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000C GP, LLC,
/s/ Debra S. Shepard
 
a Delaware limited liability company
Debra S. Shepard
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000D, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000D GP, LLC,
/s/ Debra S. Shepard
 
a Delaware limited liability company
Debra S. Shepard
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO





--------------------------------------------------------------------------------





 
 
PURCHASER:
 
 
 
Witness:
 
PONTUS NET LEASE ADVISORS, LLC,
/s/ Authorized Signatory
 
a Delaware limited partnership
 
 
 
 
 
By: /s/ Michael Press
/s/ Authorized Signatory
 
Name: Michael Press
 
 
Title: President





